PETITION FOR WRIT OF HABEAS CORPUS
PER CURIAM.
Wayne G. Marvel’s petition for writ of habeas corpus alleges that his constitutional rights were abridged by the committing magistrate’s refusal to appoint counsel for him at the preliminary hearing. Since the writ is not available under the circumstances alleged, the same is denied.
However, we treat this petition as a motion for appointment of counsel, and transfer same to the Circuit Court in Volusia County for its consideration of said motion.
RAWLS, C. J., and JOHNSON and SACK, JJ., concur.